ORFINGER, Judge.
The defendant appeals from a judgment of conviction entered upon a plea of nolo contendere after having reserved the right to appeal his motion to suppress evidence. Although not clearly recited in the transcript of the plea hearing, it is obvious that at some time this right had been reserved, because at sentencing, the trial court advised the defendant that “your attorney has reserved the right to appeal on your behalf the suppression hearing.” The motion was found to be dispositive. The State has not challenged the appellant’s right to appeal.
The trial court’s order denying the motion to suppress is affirmed. The facts in this case are almost identical to those in State v. Haugee, 402 So.2d 1216 (Fla. 5th DCA 1981), review denied, 415 So.2d 1360 (Fla.1982). Here, in executing a valid search warrant which authorized entry upon and a search of the specifically described premises “together with the yard and curtilage thereof, and all vehicles thereon ...” for “controlled substances [and] narcotics paraphernalia ...” the officers searched the appellant’s vehicle which was in the yard at the time, and discovered the contraband which appellant sought to suppress.
AFFIRMED.
DANIEL, C.J., and DAUKSCH, J., concur.